MEMORANDUM **
Scott D. Rickettson appeals from the 36-month sentence imposed after his guilty-plea conviction for devising a scheme to defraud the government, in violation of 18 U.S.C. § 1343; theft of money by a federal employee, in violation of 18 U.S.C. § 654; theft of government property, in violation of 18 U.S.C. § 641; two counts of forgery of a government obligation or contract, in violation of 18 U.S.C. § 495; and three counts of submitting false claims, in violation of 18 U.S.C. § 287. We have jurisdiction pursuant to 28 U.S.C. § 1291.
A review of the record — including the district court’s express consideration of the factors in 18 U.S.C. § 3553(a) — convinces us that the sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. —, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.